DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wallace (U.S. Publication 2018/0272300).
Regarding claim 1, Wallace teaches a blender system (Fig. 1a), comprising: a blender base comprising a housing and a motor disposed within the housing (figure 1a shows a motor 144, base 114); a container selectively connected to the blender base (102); and a user device operatively communicating with the blender base (paragraph 24 teaches the use of an electronic device 156 which controls), wherein the user device operatively alters an inventory stored in a memory, wherein the inventory comprises a list of ingredients and quantities of the available ingredients based on recognizing ingredients and monitoring use of the ingredients (Paragraph 24 teaches a personal device as a GUI which is in communication with the memory in paragraph 32).
Regarding claim 2, Wallace teaches wherein the user device comprises at least one sensor operatively capturing an image of at least one ingredient, capturing an image of packaging of the at least one ingredient, a bar code associated with the at least one ingredient, 
Regarding claim 3, Wallace teaches further comprising a weight sensor that operatively measures an amount of at least one ingredient added into the container (paragraph 11 integrated scale).
Regarding claim 4, Wallace teaches wherein the user device monitors the use of the ingredients by altering the inventory based at least in part on measurements received from the weight sensor (paragraph 17 teaches communication between the user interface and the user interface).
Regarding claim 6, Wallace teaches wherein the blender base comprises the weight sensor (Figure 5b item 536 shows the scale in the blender base).
Regarding claim 8, Wallace teaches wherein the user device operatively sends instructions to a remote database to alter the inventory (paragraph 24 teaches the use of mobile phones which is considered capable of accessing a remote database).
Regarding claim 9, Wallace teaches a blender system (Fig. 1a), comprising: a blender base comprising a housing and a motor disposed within the housing (figure 1a shows a motor 144, base 114); a container selectively connected to the blender base (102); and a user device operatively communicating with the blender base (paragraph 22 teaches a microcontroller), a remote computing device communicatively coupled to the user device (paragraph 24 teaches the use of a personal telephone), wherein the user device generates instructions for preparation of foodstuff according to information received from the remote computing device (see paragraph 23, the microcontroller and user interface communicate).
Regarding claim 10, Wallace teaches wherein the remote computing device comprises an application program interface defining protocols for communication with at least one of the 
Regarding claims 11, Wallace teaches wherein the remote computing device comprises a business logic component (paragraph 24 teaches a personal telephone which is considered capable of having a software application that reads on a business logic component).
Regarding claim 12, Wallace teaches wherein the business logic component receives information from the blender base regarding sensory data (paragraph 24 teaches a personal telephone which is considered capable of having a software application that reads on a business logic component, and the GUI communicates with the blender). 
Regarding claim 13, Wallace teaches wherein the business logic component automatically orders ingredients based on a history of foodstuff preparation (paragraph 24 teaches a personal telephone which is considered capable of having a software application that reads on a business logic component and capable of ordering ingredients based on a history of foodstuff preparation).
Regarding claim 14, Wallace teaches a point of sale device operatively receiving input defining an order of a product to be blended (paragraph 24 teaches a personal telephone which comprises a user interface, and considered capable of operating as a point of sale device); a blender station comprising a blender base comprising a housing and a motor disposed within the housing (Figure 1A); and at least one other station for preparing the product (the space adjacent where the blender is placed is considered reading on another station for preparing the product); wherein the point of sale device associates a blending container with the product and defines a set of instructions for preparing the product, the set of instructions to be performed at least partially at the blender station and the at least one other station (the personal telephone described in paragraph 24 is considered capable of providing instructions for materials to the blender and instructions for food that can be prepared before being placed in the blender in the space adjacent the blender).
Regarding claim 15, Wallace teaches wherein the point of sale device, the blender station, and the at least one other station each comprise at least one near field communication device (paragraph 24 teaches short range communication which is considered reading on near field communication and a cellular telephone).
Regarding claim 16, Wallace teaches wherein the blending container comprises a near field communication device and that stores an identification token and communicates the identification token with at least one of the point of sale device, the blender station, and the at least one other station (paragraph 24 teaches a mobile telephone capable of communicating with the blender device, and therefore the blender device is considered capable of sending information back to the GUI).
Regarding claim 17, Wallace teaches wherein the point of sale device associates the identification token with the order (paragraph 24 cellular phone is considered capable of having an application that can identify a token with an order).
Regarding claim 18, Wallace teaches wherein the at least one other station identifies and operatively communicates with the near field communication device of the container to receive the identification token, and communicate with the point of sale device to determine whether the identification token is associate with an open order (paragraph 24 teaches short range communication which is considered reading on near field communication and a cellular telephone, the cellular telephone is considered capable of having an application that identifies a token associated with an open order).
Regarding claim 20, Wallace teaches further comprising a database storing blending container profiles, the blending container profiles comprising identification tokens and histories of use (paragraph 32 teaches a microcontroller comprising a memory to store recipes, which can also be stored at a central computing device or storage service).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7, are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (U.S. Publication 2018/0272300). 
Regarding claims 5 and 7, Wallace teaches a scale on the blender base (item 536). 
Regarding claim 5 and 7, Wallace is silent to the wherein the weight sensor is on the container. 
Regarding claims 5 and 7, absent any unexpected results, it would have been obvious to one of ordinary skill to rearrange location of the sensor in order to allow for easier maintenance .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (U.S. Publication 2018/0272300) in view of Walter (U.S Patent 3,837,587).
Wallace is silent to the language of claim 19. 
Regarding claim 19, Walter teaches an ice dispensing station adjacent a blending station (Figure 5).
It would have been obvious to one of ordinary skill in the art to modify the blender of Wallace with the ice dispensing configuration of Walter in order to allow for a more convenient operation.  

Response to Arguments
The remarks regarding the 35 U.S.C. 112 (b) rejections of claims 15-18 are considered persuasive in light of the amendment to the claims. Therefore, the 35 U.S.C. 112 (b) rejections are withdrawn. 
The remarks regarding the claim 1 and claim 9 rejections under 35 U.S.C. 102 (a)(2) have been considered and they are not considered persuasive. The microprocessor with the memory and GUI taught in Wallace (U.S. Publication 2018/0272300), are considered capable of altering an inventory in the memory and generating instructions for preparation.
The remarks regarding the claim 14 rejection under 35 U.S.C. 102 (a)(2) have been considered and are not considered persuasive. The user interface of Wallace (paragraph 24 cellular telephone) is considered capable of making a sale. 
The remarks regarding the dependent claims are based off the remarks regarding the independent claims. The dependent claims are rejected accordingly.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/ANSHU BHATIA/Primary Examiner, Art Unit 1774